963 F.2d 368
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Hassell SMITH, Plaintiff-Appellant,v.STATE FARM FIRE AND CASUALTY COMPANY, Defendant-Appellee.
No. 91-2388.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 20, 1992Decided:  May 29, 1992

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, District Judge.  (CA-91-506-R)
Hassell Smith, Appellant Pro Se.
Guy M. Harbert, III, Melissa Warner Scoggins, Gentry, Locke, Rakes & Moore, Roanoke, Virginia, for Appellee.
W.D.Va.
AFFIRMED.
Before WIDENER and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Hassell Smith appeals from the district court's order dismissing his civil suit.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Smith v. State Farm Fire and Casualty, Co., No. CA-91-506-R (W.D. Va.  Nov. 26, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED